I join my colleagues in
congratulating the President on his election as
President of the General Assembly for its fifty-fifth
session and you, Madam Vice-President, on your
election to your position.
I am also delighted to welcome Tuvalu as the
189th Member of the United Nations. Australia has
long-standing and very friendly relations with Tuvalu,
and we have worked closely together as members of
the South Pacific Forum and the Commonwealth. We
are pleased that Tuvalu is now a Member of the United
Nations, and look forward to new opportunities to work
together for the United Nations common goals of peace
and development.
We meet today just after the largest number of
heads of State and Government in history gathered for
the Millennium Summit. While the Summit touched on
the multitude of problems facing the world at the start
of a new century, a theme common to many speeches
was the need for the United Nations to reform so as to
meet the challenges of the era: the challenges of
securing peace, of fighting poverty and of empowering
and liberating oppressed peoples.
I want to respond to those calls for reform in my
remarks to the Assembly today.
Without continuing commitment to reform, the
United Nations — like any organization — cannot
expect to keep up with rapid change in the
contemporary international environment. In the
absence of change and adaptation, the Organization
will wither as the nations of the world bypass it in
favour of institutions and mechanisms that are more
relevant to their needs.
Australians believe that the most fundamental
task of the Organization — and the very reason for its
creation at the end of the Second World War — is the
maintenance of international peace and security. In
recent years we have seen the United Nations perform
at both ends of the spectrum of relevance and
effectiveness: at a low point in addressing problems in
Kosovo and Rwanda, and at a high point in the
resolution of the conflict in East Timor.
I am a strong advocate of an active role for the
United Nations in the restoration and preservation of
international peace and security, especially in situations
where there may be imminent danger of humanitarian
catastrophe. Appropriate action by the United Nations
in these circumstances does more than perhaps
anything else to demonstrate the continuing relevance
of the Organization to an often sceptical international
public.
Today I want to focus attention on four aspects of
reform within the United Nations system: reform of the
Security Council; electoral group reconfiguration;
reform of peacekeeping; and reform of the human
rights treaty committee system. It is our view that
progress in each of these areas must be achieved to
enable the United Nations to deliver results and ensure
its relevance and effectiveness.
Reform and expansion of the Security Council is
driven by two fundamental, interrelated imperatives:
the need to restore the representative nature of the
Council by reconfiguring its composition to reflect the
size and diversity of contemporary United Nations
membership, and the need to enhance the Council's
credibility, authority and legitimacy.
The Australian Government's view has long been
that expansion in both categories of membership is
26

needed to restore balance and equity to the composition
of the Council. New permanent seats should be
assumed by the under-represented developing regions
of the world. New permanent seats should also be
allocated to the major industrialized Powers best able
to contribute to the maintenance of international peace
and security. Equally importantly, other Members of
the United Nations should be given the opportunity to
contribute directly to the work of the Council through
periodic participation as elected members. Expansion
of the non-permanent membership would enhance the
representative nature of the Council, enabling it to act
genuinely on behalf of the whole membership.
Australia has long voiced concerns about the veto
and continues to argue that there must be limitations on
its use. Of course, all permanent members of the
Council, old and new, must remain accountable for
their performance, and to this end any new
arrangements for the Council should be reviewed after
10 or 15 years.
Regrettably, discussion on Security Council
reform has failed to reach agreement on a package of
reforms in the six years since the Open-ended Working
Group was established. The impasse is disappointing,
and I hope that this session will give new impetus to
the reform effort. It is clear from statements at the
Millennium Summit, and during this debate, that there
is strong support for reform. Renewed commitment and
flexibility are needed from all sides.
In the recent debate about United Nations reform,
one key element has largely been missing. I refer to the
United Nations electoral groups. The electoral groups
were established to ensure that there was fair and
equitable representation on United Nations bodies, so
that all Members who wanted to make a contribution to
United Nations decision-making would have an
opportunity to do so. Now that three decades have
passed since the formalization of the present groups, it
is time that we focused on their relevance to present
and future geopolitical realities.
The current group system reflects the geopolitics
of the 1960s. Since that time, more than 60 nations
have joined the United Nations, leading to significant
disparities between the size of groupings and an
inadequate level of representation for some subregions.
In addition, the original rationale for the configuration
of the electoral groups has eroded, creating dissonance
in the way many Member States organize themselves
politically and electorally.
The previous realignment of groups in 1963 was a
long and difficult process, impelled by significant
changes to the United Nations system after the entry of
many newly independent States from Africa and Asia. I
recognize that group reconfiguration is no easy matter,
and accept that change now will be similarly complex.
For that very reason, we should delay no longer in
commencing a serious debate of these issues. While
there are many possible configurations for revised
electoral groupings, and many sensitivities around
altering the status quo, the dramatic global changes
since the current system came into force have created
historical anomalies that cry out to be redressed.
Australia looks forward to working with others to
achieve that goal.
As part of the Australian Government's
commitment to a strong and relevant United Nations,
we recently completed a review of the United Nations
human rights committee system, with the objective of
improving its effectiveness. The review proceeded
from our Government's commitment to the
international promotion and protection of human rights,
and a firm belief that the United Nations has a central
role to play.
Australia has a proud human rights record, and
we take our international rights and obligations
seriously. We are party to both human rights Covenants
and to the four conventions. Within Australia, which
has a strong civil society, human rights are protected by
a range of key civil and political mechanisms,
including a strong democratic tradition, our
Constitution, an independent judiciary, a free press and
wide-ranging anti-discrimination legislation.
Internationally, Australia is a strong proponent of the
universal application of human rights standards and is
committed to continued support for international
human rights protection.
We are concerned that the committees established
to monitor international compliance with human rights
treaties are beginning to lose credibility and
effectiveness because of the way they operate. It is also
important that the international protection system work
efficiently and effectively so that democratic countries,
such as Australia, which have a proud record of
extending generous humanitarian assistance can
continue to have the confidence and support of their
27

own domestic constituencies for such humanitarian
protection.
Australia's review found that the committees
need to adopt a more consistent approach to their role
and understand the pitfalls of simply accepting without
analysis the submissions put before them by non-
governmental organizations. It is important that
adequate recognition be given to the role and views of
Governments which are democratically elected and
which take their treaty commitments and reporting
obligations seriously. The committees also need to be
more balanced and strategic about targeting key human
rights offenders and avoid unfairly focusing their
criticism on countries with good human rights records.
For some years now Australia, together with a
number of other countries, including Canada, New
Zealand and Norway, has been advocating reform of
the treaty committees. Most recently, the Australian
Mission to the United Nations in Geneva hosted a
meeting of about 20 countries to discuss treaty
committee reform. The United Nations itself has also
recognized the need for reform of the treaty committee
system, and Australia has been fully supportive of
these international reform efforts.
Australia now intends to broaden such efforts by
spearheading a high-level diplomatic initiative to
garner broad support for reforms to improve the
functioning of the committees and professionalize their
operations. Reforms could include the provision of
adequate resources to the human rights treaty
committees, improvements in their working methods,
standardized rules of procedure when considering
States' reports and better consultation between the
committees themselves to coordinate reporting
timetables and to facilitate cooperative work on reform
issues.
But Australia does not have a monopoly on good
ideas, and we want to work closely with United
Nations officials and with like-minded countries to
make the treaty committee system work more
effectively for the good of all Member States and for
the protection of human rights.
We will therefore be talking widely with others to
develop concrete proposals for reform. We will raise
these issues in the General Assembly, at the
Commission on Human Rights and in other appropriate
meetings. We also think that the regular meetings of
States parties to the six human rights treaties should
discuss reform issues and provide guidance to the
respective committees on their working methods.
Australia wants to maximize the effectiveness of
the treaty bodies. We will not shy away from our
responsibilities, but will press for the reforms that are
needed to make the system work well and achieve its
objectives. If reform does not occur, the committee
system will increasingly be ignored and made
redundant. That would be a setback for the cause of
human rights.
I now turn to the matter of peacekeeping and the
maintenance of international security. Australia has a
long and honourable tradition as a participant in United
Nations peacekeeping operations, most recently in East
Timor, and I believe that the strength of our
commitment is reflected in the recent appointment by
the Secretary-General of Australian Major-General Tim
Ford as his Military Adviser. The experience of the
1990s has clearly shown that the ability of the United
Nations to meet an expanding and increasingly
complex range of peacekeeping demands is under
strain. The decade witnessed some important successes
in peacekeeping, notably in East Timor, but also some
smaller and frankly rather unheralded operations. It
also saw some tragic failures, the costs of which were
often measured in human lives.
I commend the Secretary-General's commitment
to blunt scrutiny and review of the United Nations
performance, including the reports on Srebrenica and
Rwanda. We particularly commend his initiative in
convening the Brahimi Panel on United Nations Peace
Operations. The Brahimi report (A/55/305) is a
landmark document, setting out a blueprint for
modernizing the United Nations peacekeeping and
related functions. We must move expeditiously to
consider its recommendations.
Let me highlight briefly five points that, in
Australia's view, are among the most significant
lessons of recent experiences.
First, military intervention must be used only as a
last resort. All efforts must be made to find peaceful
solutions. In this context, we welcome the Brahimi
report's emphasis on preventive action and peace-
building.
Secondly, when the United Nations is deployed,
there must be a peace to keep. There are real dangers in
sending troops indefinitely into harm's way in the
28

absence of a clear peace plan and reasonable prospects
of achieving it. Disputing parties must be committed to
peace and must be held accountable for their actions.
Thirdly, peace operations must have a mandate
from the Security Council that is appropriate to the job
they are being asked to do. If the environment is
hostile, they must be appropriately equipped and able
to project credible force.
Fourthly, deployment must take place quickly
once a decision is taken by the Security Council.
Delays can lead to the further deterioration of a
situation and can cost lives. The Brahimi report offers a
number of useful ideas to speed deployment which
merit careful consideration.
Fifthly, United Nations peace operations must
have a clear exit strategy. This is linked in particular to
the clarity of Council mandates: as the Brahimi report
rightly stresses, mandates must be clear, credible and
achievable. It is also linked to the efficacy of
accompanying peace processes and peace-building
efforts.
We welcome the attention given to these issues in
the Brahimi report. We also support the point that the
United Nations must be given the resources it needs to
carry out the demands that we make of it. There is no
question that the Department of Peacekeeping
Operations needs to be strengthened and reformed.
Ultimately, it is our responsibility, as Member States,
to support a stronger and more effective United Nations
peacekeeping capacity. This includes placing the
financing of peacekeeping on a surer footing and
paying our assessed contributions in full and on time.
I cannot conclude without referring to the
question of East Timor. When I addressed this
Assembly one year ago East Timor was in the throes of
the most appalling violence at the hands of a brutal and
lawless militia. Since then important progress has been
made in restoring security and building the foundations
of an independent East Timor. Australia pays tribute to
the men and women of the International Force in East
Timor and of the United Nations Transitional
Administration in East Timor for their commitment
and, in too many cases, their sacrifice.
East Timor faces a long and difficult path to
peace and prosperity. Australia is playing a major role
in the territory's reconstruction through the United
Nations and other organizations, as well as bilaterally.
We are committed for the long term to helping the East
Timorese build their emerging nation not only for the
benefit of the East Timorese, but in the interests of
stability and security in our region.
Regrettably, the pro-integration militia continue
to pose a significant threat to security and stability.
Intimidation and violence against Timorese refugees
and humanitarian aid personnel in the camps on the
East-West Timor border must be halted. The killing of
workers of the Office of the United Nations High
Commissioner for Refugees (UNHCR) earlier this
month deserves the world's strongest condemnation.
Australia reiterates its call on Indonesia to fulfil its
responsibility to provide effective security in West
Timor, including by bringing to an end militia activity,
bringing to justice those responsible for crimes,
creating the necessary conditions for the return of
UNHCR and resolving the refugee situation. We urge
the Indonesian authorities to take all possible steps in
this direction, including cooperating with the proposed
Security Council mission.
If the United Nations is to remain relevant and
credible, it must work on its strengths and maintain a
strong commitment to a continuing programme of
reform and renewal. The challenges that face the
Organization are formidable, but not insurmountable.
The need for change is clear and urgent, but I believe
that it is not beyond the ingenuity and good will of our
generation to emulate our predecessors in grasping the
reform nettle.
At the Millennium Summit the world's leaders
highlighted the need for the United Nations to meet the
challenges of the new century. Let us heed their call,
and work together with renewed determination and
commitment to make this Organization mo